Ogden, J.
The statute prescribes certain requisites for an affidavit, made to authenticate a claim for money against an estate of a deceased person, and declares, in effect, that if any claim be allowed by an administrator, or approved by the court, without an affidavit containing the necessary requisites, such an allowance or approval shad be of no force or effect. The statute requires that the affidavit shall state that the claim is just, and that all legal offsets, payments and credits have been allowed. The affidavit made to the justness of the claim sued on in this cause fails fully to comply with the statute in this respect. It neither uses the language of the statute, nor its equivalent. And in following the decision in Walters v. Prestige, 30 Texas, 66, we feel bound to decide that the district court had no-jurisdiction of the cause.
The judgment is therefore reversed, and the cause* dismissed.
Reversed abb dismissed.